3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2017/0135675 A1.


Response to Amendment
The amendment filed on 02/09/2021 has been entered:
Claim 1 – 3, 5, 6, 8 – 11, 13, 14 and 16 – 23 remain pending in the application;
Claim 1, 9, and 17 are amended.

Applicant’s remarks overcome the 112(a) claim rejections with respect to limitation “receive space” in claim 1, 9 and 17 as set forth in the Non-Final Office Action mailed on 10/09/2020. The corresponding 112 (a) claim rejections are withdrawn.
HOWEVER, Applicant’s remarks DO NOT overcome any 112(a) and 112(b) claim rejections with respect to limitation about “the step of obtaining” in claim 1, 9 and 17 as set forth in the Non-Final Office Action mailed on 10/09/2020. The corresponding 112 claim rejections are maintained.


Response to Arguments
Applicant's remarks filed 02/09/2021 have been fully considered but they are not persuasive and the amendments render argument moot in view of new grounds of rejection for the following reasons:

Applicant’s arguments with respect to the rejection of claim 1 – 3, 5, 6, 8 – 11, 13, 14 and 16 – 23  under 35 U.S.C. 112 (a) and 112(b) have been fully considered but they are not persuasive.

Regarding the 112(a) and 112(b) with respect to the limitation “wherein the step of obtaining comprises obtaining the plurality of beamformed RF lines at a single location and a single depth representing the ultrasound scan through slow-time” in claim 1 and claim 17, and limitations “wherein the obtaining comprises obtaining, from the at least one transducer front end, the plurality of beamformed RF lines at a single location and a single depth associated with the ultrasound scan through slow-time” in claim  9, applicant submitted on p.11 – 12 that “Paragraphs [0009-0011] - These 3 paragraphs are strong support for claims 1, 9, and 17. Paragraph [0011] is also a clear description of the shifted RF lines through depths.” “Paragraph [0036] - Combining the description and the equation (1) is strong support for claims 1, 9, 17 of a single depth through slow-time. The resulting Doppler signal at a given spatial location and slow-time point, t, is discussed. This given spatial location denotes any fixed spatial location in axial (depth) and lateral dimensions. That spatial location is held fixed and only time 
First of all, the above claim limitations recited in the claim explicitly require obtaining RF lines at a single location and a single depth. However, this is obviously conflicting with both the conventional definition of RF line and the disclosure in the specification of present application. The RF line or A-line, in the art of ultrasound imaging, is formed with data through depth which means each RF line is composited with plurality of data from plurality of depth. This definition is also positively disclosed in the specification of present application, such as in [0009] “The method also includes generating shifted RF lines through depth”. It is clear, each RF line is a 1D array along the axial direction (a.k.a. fast time direction), and each data in the array of each RF line represents an echo data from a depth. A RF line CAN NOT be obtained from a single depth, it must be obtained from multiple depths.
Second, the equation (1) and disclosure recited in [0036] is only a physical model of echo data at a given depth, this does not support the limitation about obtaining RF line since each RF line requires multiple depth as discussed above.
Third, the disclosure in [0052] is about the correlation calculation which does not have any information about forming RF line at a single depth.



Applicant’s arguments with respect to the rejection of claim 1 – 3, 5, 6, 8 – 11, 13, 14 and 16 – 23  under 35 U.S.C. 103 have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, 9 and 17, applicant amended the claim to include limitations “by adaptively correcting motion of tissue throughout the depths, based on the computed displacements, whereby different depths along the shifted RF lines are corrected different amounts”, and submitted on p.13 – 15 that “The language Robinson uses in [0009] that refers to a fast scan and slow scan dimension would be a reasonable description for sweeping a beam in the lateral and elevational dimensions (i.e., not slow-time).” “The additional feature added to claims 1, 9, and 17 that is clearly different from Robinson”, “This feature is not disclosed nor suggested by Robinson or any of the cited prior art, as required by claims 1, 9, and 17.” “so even though the correlation is performed within the receive pipeline, the effect is to operate on the transmit dimension, reducing the motion between transmit beams is the point of these jail bar correction schemes. Thus, Robinson fails to teach "receive space" as Applicant claims in claims 1, 9, and 17.” “But connecting the Robinson patent to the Walker patent as the examiner is doing here lacks motivation. Applicant respectfully 
However, applicant’s arguments have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection for the following reasons.
First of all, regarding the limitation “slow-time”, applicant rely on the NPLs submitted in IDS to argue that “slow-time” is used to describe the time dimension used for Doppler processing. However, the argument about “time dimension” and “used for Doppler processing” are not positively recited in the claim to further limit the term “slow-time”. In addition, neither of the NPL references Yu et al. and Szabo et al. gives a clear definition of the term “slow-time”. Yu mentions “slow-time ensemble” on Page 1 without 
It is well defined in the art that the “slow-time” is the direction or dimension between different RF lines (a.k.a. A-line) or repetitions. This definition can be evidenced in the cited pertinent arts Goertz et al. (High-Frequency 3-D Color-Flow Imaging of the Microcirculation; published online on 02/19/2002) and Pesavento et al. (New real-time strain imaging concepts using diagnostic ultrasound; published in 2000). Goertz on Page 42 explicitly teaches “the data set for a 2-D image is comprised of a series of pulses, each of which is separated in “slow” time by 1/ PRF and corresponds to a slightly different line of sight of the transducer. Note that the convention adopted here is to refer to successive pulses in terms of “slow” time and the depth direction as ‘fast’ time.” In addition, Pesavento on Page 1424 explicitly teaches “we use the terms ‘slow time, fast time’ throughout this paper. The time axis origin of the fast time t is reset each time the transducer fires. Hence the fast time variable denotes the time of flight and corresponds to the depth dependence of the echo signals. The slow time domain is denoted with capital letters … the moment, at which a specific A-line is imaged, described by a slow time T0 is assumed to be constant through the entire A-line”. Clearly, the well-defined and recognized term “slow-time” is the dimension between different RF lines, it is used in all ultrasound imaging.

Thus, applicant’s arguments regarding the limitation “slow-time” are not persuasive.
Second, regarding the limitation “receive space”, applicant merely asserted that Robinson’s method is operated on the transmit dimension without citing any evidence. On the other hand, the interpolation method of Robinson to generated shifted RF line is explicitly taught in [0047] – [0050] and citing Fig.10, 11 as example. Further “FIG. 11 is a block diagram showing an adaptive line interpolator according to the present invention” (see Robinson [0032]). From the data flow illustrated in Fig.11, the data to be interpolated is from the beamformer, and the generated interpolated data is sending to scan converter for output. It is clear the interpolation is operated on the received data and thus it is in the receive space as recognized by any one of ordinary skill in the art.
Thus, applicant’s arguments regarding the limitation “receive space” are not persuasive.
Third, regarding the amended limitation of adaptive correction, Robinson does teach adaptive interpolator as the amended limitation. The interpolation is range-based as seen in Fig.10, ranges r1 – r7 represent different depth and in [0052] Robinson explicitly teaches: “To bring the samples back into alignment with the same ranges as an interpolated value at each whole range increment along the interpolated line.”
Thus, applicant’s arguments regarding the amended limitation are not persuasive.
Fourth, regarding the combination of Robinson and Walker, applicant’s arguments merely rely on the wrongly interpretation of the meaning of slow-time and misunderstanding of the taught interpolation method of Robinson. As discussed above, Robinson does teach the correction or interpolation between A-lines which is exactly along the slow-time dimension. And Walker also teaches the correction between A lines which is explicitly cited as slow-time direction. Both Robinson and Walker have functional overlap as stated above and they are solving the same problem to correction motion. No matter what intended use is taught in Robinson or Walker, they are focusing on the displacement between A-lines and the correction is performed on A-lines. In addition, Robinson teaches adaptive interpolation which is range based as discussed above. There is no teaching away in either Robinson or Walker to prevent combination of each other.
Thus, applicant’s arguments regarding the combination of Robinson and Walker are not persuasive.
Therefore, applicant’s arguments with respect to the rejection of independent claim 1, 9 and 17 have been fully considered but they are not persuasive and the amendments to claim render arguments moot in view of new grounds of rejection.



Overall, applicant’s remarks on p.11 – 15 have been fully considered but they are not persuasive and the amendment renders the arguments moot. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 3, 5, 6, 8 – 11, 13, 14 and 16 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 
 
Regarding limitation “wherein the step of obtaining comprises obtaining the plurality of beamformed RF lines at a single location and a single depth representing the ultrasound scan through slow-time” in claim 1 and claim 17, and limitations “wherein the obtaining comprises obtaining, from the at least one transducer front end, the plurality of beamformed RF lines at a single location and a single depth associated with the ultrasound scan through slow-time” in claim  9, the relative disclosure in the specification of present applicant is recited as: “Assuming only stationary tissue is present in the field of view, the resulting Doppler signal at a given spatial location and slow-time point, t, could be represented as the sum of the complex amplitudes of the tissue scatterers” in [0036]; “Once the displacements are computed at step 106, the process can proceed to step 108 where the RF lines are shifted through depth” in [0053]; “Channel data from plane wave transmit sequences were acquired using a Verasonics Vantage Ultrasound System (Verasonics, Inc., Kirkland, Wash.), L12-5 linear array probe, and C5-2 curvilinear array probe. Data were acquired at center frequencies of 7.8 MHz and 3.1 MHz to end depths of 3 cm and 8 cm with the L12-5 and C5-2 probes, respectively” in [0058]; “an additional FIR band-pass filter was applied to the RF data through depth” in [0074]. There is no disclosure in the specification of Sampling data point does not equal to the RF lines.
Thus, the above limitations do not comply with the written description requirement set forth in 35 U.S.C. 112(a), and are NEW MATTER introduced in the amendments.

Therefore, claim 1, 9, 17 and all corresponding dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 3, 5, 6, 8 – 11, 13, 14 and 16 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitations “wherein the step of obtaining comprises obtaining the plurality of beamformed RF lines at a single location and a single depth representing the ultrasound scan through slow-time” in claim 1 and claim 17, and limitations “wherein the obtaining comprises obtaining, from the at least one transducer front end, the plurality of beamformed RF lines at a single location and a single depth associated with the ultrasound scan through slow-time” in claim  9, since there is no written description support, it is unclear how to obtain plurality of RF lines at a single location without knowing the operation protocol. In addition, it is also unclear how to obtain RF lines at a single depth, but the RF line must contains data from different depths according to the definition. Furthermore, it is unclear whether a region of interest can be considers as single location or single depth without knowing the geometric size range to define the term “single location” and “single depth”. 


Therefore, claim 1, 9, 17 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 9, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2010/0150412 A1; published on 06/17/2010) (hereinafter “Robinson”) in view of Walker et al. (US 2009/0304246 A1; published on 12/10/2009) (hereinafter "Walker").

Regarding claim 1, Robinson teaches a method ("FIG. 7 is a flow chart illustrating the steps for eliminating or reducing jail-bar artifacts caused by relative motion between ultrasound probe 10 and the subject being imaged …" [0035]; Note: all citations are related in the embodiment of Fig.6B, 7 - 10), comprising:
obtaining a plurality of beamformed radiofrequency (RF) lines representing an ultrasound scan ("the beamformer 30 controls the transducers 12 to transmit a TX beam and receive RX beams from an object to be imaged. The beamformer 30 generates RF data in response to the RX beams." [0033]; Fig.6B and Fig.6A share same components such as beamformer 30) through slow-time (“Once one row is completely scanned, the next row down is scanned, the vertical dimension being a slow scan dimension. The technique according to the present invention is particularly suitable for eliminating jail-bar artifacts in the “slow scan” dimension …” [0016]; see Fig.10, plural RF lines l1, li and l2 are extending along axial direction {the arrow}, and the slow scan dimension is the direction from l1 to l2 by definition), wherein the RF lines extend along an axial direction (see Fig.10);
computing displacements between temporally different ones of the plurality of beamformed RF lines ("The relative motion between the ultrasound probe and the object being imaged is monitored …" [0035]; "The correlator performs a cross-
generating shifted RF lines in receive space (see Fig.6B and 11; the data to be interpolated is from the beamformer, and the generated interpolated data is sending to scan converter for output. It is clear the interpolation is operated on the received data and thus it is in the receive space) through depths ("… the correlator 82 will detect the motion and its direction. In the example the selector 84 would select sample Sa1 to be used in interpolation with sample Sb2. An interpolated value Xa is then computed at the output of summer 36 using these two sample values. By virtue of the motion, the value Xa is seen to be at a half range increment between ranges r3 and r4 in FIG. 10." [0050]; see RF line li in Fig.10) by adaptively correcting motion of tissue throughout the depths, based on the computed displacements, whereby different depths along the shifted RF lines are corrected different amounts (“To bring the samples back into alignment with the same ranges as the received lines, the interpolated line values can be processed through an axial transversal filter with coefficients chosen to compute an interpolated value at each whole range increment along the interpolated line.” [0052]; see also three examples in [0049] – [0051] and Fig.10, the correlation calculation and interpolation value are based on different ranges r1 – r7);
normalizing the shifted RF lines through slow-time to yield normalized RF lines ("Normalization determines the differences in average amplitudes of the various line types {i.e., A, B, C, D, etc.} and applies gains so the average brightnesses are equal between lines of different types. Normalization would be implemented in echo processor 36 ..." [0045]; see Fig.6B, the normalization is performed at processor 36, which is 
filtering a portion of the normalized RF lines (“… in step 807 include at least one of spatial filtering, temporal filtering combined with … normalization of average amplitudes of all line types …” [0040]); and
assembling an ultrasound image based on the filtered normalized RF lines ("The scan converter 40 translates the processed echo data into image data which correlates to X-Y coordinates which can be reproduced on the monitor 50 …" [0033]; Fig.6B and Fig.6A share same components such as scan converter 40).
Robinson fails to explicitly teach wherein the step of obtaining comprises obtaining the plurality of beamformed RF lines at a single location and a single depth representing the ultrasound scan through slow-time.
However, in the same field of endeavor, Walker teaches wherein the step of obtaining comprises obtaining the plurality of beamformed RF lines at a single location and a single depth representing the ultrasound scan through slow-time (see 112b rejection of indefiniteness; “FIG. 1 represents different displacements by the different columns 2 1, 2 2, 2 3, 2 4 and 2 5 of circles in the target field. The echo signals received by transducer 4 from all scatterers across the PSF are summed to give the resulting received echo 5.” [0127]) through slow-time (“FIG. 1 shows a spatially varying acoustic radiation force field 1 being applied to a set of targets 2 over N acquisitions from time t0 to tN−1.” [0127]; “Conversely, the rows of X are oriented in the ‘slow time’ dimension so that there are N samples with period determined by the pulse repetition frequency {PRF}.” [0131]; see Fig.1, 2).


Regarding claim 8, Robinson in view of Walker teaches all claim limitations, as applied in claim 1, and Robinson further teaches wherein the normalizing further comprises, prior to the scaling ("Normalization would be implemented in echo processor 36 ..." [0045]; see data flow, the signal aligner 31 and MAM 32 are arranged prior to echo processor 36), resampling the normalization function to account for non-rigid shifts in the shifted RF lines ("The interpolated values may be at fractional range increments as the foregoing example illustrates. To bring the samples back into alignment with the same ranges as the received lines, the interpolated line values can be processed through an axial transversal filter with coefficients chosen to compute an interpolated value at each whole range increment along the interpolated line." [0052]).

Regarding claim 9, Robinson teaches an ultrasound system ("FIG. 6B is a schematic diagram showing the major components of an ultrasound imaging system in which the present invention may be implemented." [0034]; Note: all citations are related in the embodiment of Fig.6B, 7 - 10), comprising:

at least one display processor configured for assembling an ultrasound image based on received radio frequency (RF) line data ("The scan converter 40 translates the processed echo data into image data which correlates to X-Y coordinates which can be reproduced on the monitor 50 …" [0033]; Fig.6B and Fig.6A share same components such as scan converter 40); and
at least one Doppler processor coupled to the at least one transducer front end and the at least one display processor ("The adaptive controller 300 receives motion information from at least one of the probe motion detector 15, the Doppler processor 38, the signal aligner 31, or the image analysis block within echo processor 36 by signal lines 100, 120, 130, 110, respectively." [0034]; here controller 300 together with other processing module 31, 32, 36 and 38 constitute the Doppler processor), the at least one Doppler processor configured for:
obtaining, from the at least one transducer front end, a plurality of beamformed RF lines associated with an ultrasound scan ("the beamformer 30 controls the transducers 12 to transmit a TX beam and receive RX beams from an object to be imaged. The beamformer 30 generates RF data in response to the RX beams." [0033]; Fig.6B and Fig.6A share same components such as beamformer 30) through slow-time (“Once one row is completely scanned, the next row down is scanned, the vertical dimension being a slow scan dimension. The technique according to the present invention is particularly suitable for eliminating jail-bar artifacts in the “slow scan” dimension …” [0016]; see Fig.10, plural RF lines l1, li and l2 are extending along axial 
computing displacements between temporally different ones of the plurality of beamformed RF lines ("The relative motion between the ultrasound probe and the object being imaged is monitored …" [0035]; "The correlator performs a cross-correlation of range aligned data samples of the two lines l1 and l2 to detect the condition of relative motion between the two lines." [0048]; Fig.10),
generating shifted RF lines in receive space (see Fig.6B and 11; the data to be interpolated is from the beamformer, and the generated interpolated data is sending to scan converter for output. It is clear the interpolation is operated on the received data and thus it is in the receive space) through depths ("… the correlator 82 will detect the motion and its direction. In the example the selector 84 would select sample Sa1 to be used in interpolation with sample Sb2. An interpolated value Xa is then computed at the output of summer 36 using these two sample values. By virtue of the motion, the value Xa is seen to be at a half range increment between ranges r3 and r4 in FIG. 10." [0050]; see RF line li in Fig.10) by adaptively correcting motion of tissue throughout the depths, based on the computed displacements, whereby different depths along the shifted RF lines are corrected different amounts (“To bring the samples back into alignment with the same ranges as the received lines, the interpolated line values can be processed through an axial transversal filter with coefficients chosen to compute an interpolated value at each whole range increment along the interpolated line.” [0052]; see also three examples in [0049] – [0051] and Fig.10, the correlation calculation and interpolation value are based on different ranges r1 – r7);

filtering a portion of the normalized RF lines (“… in step 807 include at least one of spatial filtering, temporal filtering combined with … normalization of average amplitudes of all line types …” [0040]); and
transmitting data representing the normalized RF lines to the at least one display processor ("The scan converter 40 translates the processed echo data into image data which correlates to X-Y coordinates which can be reproduced on the monitor 50 …" [0033]; Fig.6B and Fig.6A share same components such as scan converter 40).
Robinson fails to explicitly teach wherein the obtaining comprises obtaining, from the at least one transducer front end, the plurality of beamformed RF lines at a single location and a single depth representing the ultrasound scan through slow-time.
However, in the same field of endeavor, Walker teaches wherein the obtaining comprises obtaining, from the at least one transducer front end, the plurality of beamformed RF lines at a single location and a single depth representing the ultrasound scan through slow-time (see 112b rejection of indefiniteness; “FIG. 1 represents different displacements by the different columns 2 1, 2 2, 2 3, 2 4 and 2 5 of circles in the target field. The echo signals received by transducer 4 from all scatterers 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound sampling as taught by Robinson with the ultrasound sampling as taught by Walker. Doing so would make it possible to provide “methods and systems for estimating motion, from echo signals relevant to reference signals, that decrease the amount of echo decorrelation, relevant to existing techniques and systems, and that do not require an overly burdensome computational load” (see Walker; [0020]).

Regarding claim 16, Robinson in view of Walker teaches all claim limitations, as applied in claim 9, and Robinson further teaches wherein the normalizing further comprises, prior to the scaling ("Normalization would be implemented in echo processor 36 ..." [0045]; see data flow, the signal aligner 31 and MAM 32 are arranged prior to echo processor 36), resampling the normalization function to account for non-rigid shifts in the shifted RF lines ("The interpolated values may be at fractional range increments as the foregoing example illustrates. To bring the samples back into alignment with the same ranges as the received lines, the interpolated line values can be processed 

Regarding claim 21, Robinson in view of Walker teaches all claim limitations, as applied in claim 1, and Robinson further teaches wherein the step of computing comprises computing the displacements along the axial direction between the temporally different ones of the plurality of beamformed RF lines ("The relative motion between the ultrasound probe and the object being imaged is monitored …" [0035]; "The correlator performs a cross-correlation of range aligned data samples of the two lines l1 and l2 to detect the condition of relative motion between the two lines." [0048]; Fig.10); and 
the step of generating comprises generating the shifted RF lines through depth along the axial direction based on the computed displacements ("… the correlator 82 will detect the motion and its direction. In the example the selector 84 would select sample Sa1 to be used in interpolation with sample Sb2. An interpolated value Xa is then computed at the output of summer 36 using these two sample values. By virtue of the motion, the value Xa is seen to be at a half range increment between ranges r3 and r4 in FIG. 10." [0050]; see RF line li in Fig.10).

Regarding claim 22, Robinson in view of Walker teaches all claim limitations, as applied in claim 9, and Robinson further teaches wherein the computing comprises computing the displacements along the axial direction between the temporally different ones of the plurality of beamformed RF lines ("The relative motion between the 
the generating comprises generating the shifted RF lines through depth along the axial direction based on the computed displacements ("… the correlator 82 will detect the motion and its direction. In the example the selector 84 would select sample Sa1 to be used in interpolation with sample Sb2. An interpolated value Xa is then computed at the output of summer 36 using these two sample values. By virtue of the motion, the value Xa is seen to be at a half range increment between ranges r3 and r4 in FIG. 10." [0050]; see RF line li in Fig.10).


Claim 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Walker and Wang et al. (CN 104188689 A; published on 12/10/2014) (hereinafter "Wang").

Regarding claim 2, Robinson in view of Waller teaches all claim limitations, as applied in claim 1, and Robinson further teaches wherein the computing comprises: calculating relative displacements between the plurality of beamformed RF lines ("The relative motion between the ultrasound probe and the object being imaged is monitored …" [0035]; "The correlator performs a cross-correlation of range aligned data samples of the two lines l1 and l2 to detect the condition of relative motion between the two lines." [0048]; Fig.10).

However, in the same field of endeavor, Wang teaches wherein the computing comprises: calculating relative displacements between the plurality of beamformed RF lines ("Step 212, the relative displacement step of estimating the phase calculated using the relative displacement between the two signals." [0072]; Fig.2); and reconstructing absolute displacements for the plurality of beamformed RF lines based on the relative displacements ("Step 214, the step of estimating the absolute displacement, the relative displacement of the plurality of matrix data are accumulated in the time direction, to obtain absolute displacement." [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motion mitigation as taught by Robinson with the displacement calculation as taught by Wang. Doing so would make it possible to "provide a computationally efficient and low complexity estimation system based on tissue displacement ultrasound echo RF signal" (see Wang; [0005]).

Regarding claim 10, Robinson in view of Walker teaches all claim limitations, as applied in claim 9, and Robinson further teaches wherein the computing comprises: calculating relative displacements between the plurality of beamformed RF lines ("The relative motion between the ultrasound probe and the object being imaged is monitored …" [0035]; "The correlator performs a cross-correlation of range aligned data samples 
Robinson in view of Walker fails to explicitly teach reconstructing absolute displacements for the plurality of beamformed RF lines based on the relative displacements.
However, in the same field of endeavor, Wang teaches wherein the computing comprises: calculating relative displacements between the plurality of beamformed RF lines ("Step 212, the relative displacement step of estimating the phase calculated using the relative displacement between the two signals." [0072]; Fig.2); and reconstructing absolute displacements for the plurality of beamformed RF lines based on the relative displacements ("Step 214, the step of estimating the absolute displacement, the relative displacement of the plurality of matrix data are accumulated in the time direction, to obtain absolute displacement." [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motion mitigation as taught by Robinson with the displacement calculation as taught by Wang. Doing so would make it possible to "provide a computationally efficient and low complexity estimation system based on tissue displacement ultrasound echo RF signal" (see Wang; [0005]).


Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Walker and Wang, as applied in claim 2 and 10 respectively, and further in view of Loupas et al. ("An Axial Velocity Estimator for Ultrasound Blood Flow .

Regarding claim 3, Robinson in view of Walker and Wang teaches all claim limitations, as applied in claim 2, except wherein the relative displacements are calculated using an autocorrelation method.
However, in the same field of endeavor, Loupas teaches wherein the relative displacements ("Instead of velocities, the estimators were used to calculate the mean target shift {displacement} between successive pulse emissions." Page.683, section IV) are calculated using an autocorrelation method ("All estimators were implemented in floating-point arithmetic … The 1D autocorrelator was applied to the integrated I & Q signal … The 2D autocorrelator was applied to the demodulated I & Q signal …" Pg.683, section III D).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motion calculation as taught by Robinson with the autocorrelator in displacement estimation as taught by Loupas. Doing so would make it possible to "derive(s) the mean axial velocity at each location of the range gate by estimating both the Doppler and RF mean frequencies" (see Loupas; Page 686, section V).

Regarding claim 11, Robinson in view of Walker and Wang teaches all claim limitations, as applied in claim 10, except wherein the relative displacements are calculated using an autocorrelation method.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motion calculation as taught by Robinson with the autocorrelator in displacement estimation as taught by Loupas. Doing so would make it possible to "derive(s) the mean axial velocity at each location of the range gate by estimating both the Doppler and RF mean frequencies" (see Loupas; Page 686, section V).


Claim 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Walker, as applied in claim 1 and 9 respectively, and further in view of Kawagishi et al. (US 2001/0034485 A1; published on 10/25/2001) (hereinafter "Kawagishi").

Regarding claim 5, Robinson in view of Walker teaches all claim limitations, as applied in claim 1, except wherein the generating of the shifted lines comprises 
However, in the same field of endeavor, Kawagishi teaches wherein the generating of the shifted lines comprises calculating a non-rigid shift of the plurality of beamformed RF lines ("In the second correcting method … a displacement can be realized by interpolation." [0080]; interpolation is a non-rigid shift by definition in signal processing) from the computed absolute displacement to zero displacement ("A method of correcting the displacement obtained by “estimating displacement 51” by using the displacement correcting unit 20." [0079]; "By adding two signals having undergone displacement correction, fundamental wave components can be eliminated without any motion artifacts ..." [0087]; correcting displacement to achieve the goal of without any motion artifacts is equivalent to zero displacement in the art of signal processing).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motion mitigation as taught by Robinson with the displacement correcting method as taught by Kawagishi. Doing so would make it possible that "by adding two signals having undergone displacement correction, fundamental wave components can be eliminated without any motion artifacts" (see Kawagishi; [0087]).

Regarding claim 6, Robinson in view of Walker and Kawagishi teaches all claim limitations, as applied in claim 5, and Kawagishi further teaches wherein the calculating of the non-rigid shift is performed using an interpolation ("In the second correcting 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motion mitigation as taught by Robinson with the displacement correcting method as taught by Kawagishi. Doing so would make it possible that "by adding two signals having undergone displacement correction, fundamental wave components can be eliminated without any motion artifacts" (see Kawagishi; [0087]).

Regarding claim 13, Robinson in view of Walker teaches all claim limitations, as applied in claim 9, except wherein the generating of the shifted lines comprises calculating a non-rigid shift of the plurality of beamformed RF lines from the computed absolute displacement to zero displacement.
However, in the same field of endeavor, Kawagishi teaches wherein the generating of the shifted lines comprises calculating a non-rigid shift of the plurality of beamformed RF lines ("In the second correcting method … a displacement can be realized by interpolation." [0080]; interpolation is a non-rigid shift by definition in signal processing) from the computed absolute displacement to zero displacement ("A method of correcting the displacement obtained by “estimating displacement 51” by using the displacement correcting unit 20." [0079]; "By adding two signals having undergone displacement correction, fundamental wave components can be eliminated without any motion artifacts ..." [0087]; correcting displacement to achieve the goal of without any motion artifacts is equivalent to zero displacement in the art of signal processing).


Regarding claim 14, Robinson in view of Walker and Kawagishi teaches all claim limitations, as applied in claim 13, and Kawagishi further teaches wherein the calculating of the non-rigid shift is performed using an interpolation ("In the second correcting method … a displacement can be realized by interpolation." [0080]; interpolation is a non-rigid shift by definition in signal processing).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motion mitigation as taught by Robinson with the displacement correcting method as taught by Kawagishi. Doing so would make it possible that "by adding two signals having undergone displacement correction, fundamental wave components can be eliminated without any motion artifacts" (see Kawagishi; [0087]).


Claim 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Wang and Walker.


obtain a plurality of beamformed radiofrequency (RF) lines representing an ultrasound scan ("the beamformer 30 controls the transducers 12 to transmit a TX beam and receive RX beams from an object to be imaged. The beamformer 30 generates RF data in response to the RX beams." [0033]; Fig.6B and Fig.6A share same components such as beamformer 30) through slow-time (“Once one row is completely scanned, the next row down is scanned, the vertical dimension being a slow scan dimension. The technique according to the present invention is particularly suitable for eliminating jail-bar artifacts in the “slow scan” dimension …” [0016]; see Fig.10, plural RF lines l1, li and l2 are extending along axial direction {the arrow}, and the slow scan dimension is the direction from l1 to l2 by definition), wherein the RF lines extend along an axial direction (see Fig.10);
compute displacements between temporally different ones of the plurality of beamformed RF lines ("The relative motion between the ultrasound probe and the object being imaged is monitored …" [0035]; "The correlator performs a cross-correlation of range aligned data samples of the two lines l1 and l2 to detect the condition of relative motion between the two lines." [0048]; Fig.10);
generate shifted RF lines in receive space (see Fig.6B and 11; the data to be interpolated is from the beamformer, and the generated interpolated data is sending to scan converter for output. It is clear the interpolation is operated on the received data and thus it is in the receive space) through depths ("… the correlator 82 will detect the 
normalize the shifted RF lines through slow-time to yield normalized RF lines ("Normalization determines the differences in average amplitudes of the various line types {i.e., A, B, C, D, etc.} and applies gains so the average brightnesses are equal between lines of different types. Normalization would be implemented in echo processor 36 ..." [0045]; see Fig.6B, the normalization is performed at processor 36, which is performed on processed data from signal aligner and MAM, here the processed data from MAM is the shifted data); 
filter a portion of the normalized RF lines (“… in step 807 include at least one of spatial filtering, temporal filtering combined with … normalization of average amplitudes of all line types …” [0040]); and

Robinson fails to explicitly teach a non-transitory computer-readable medium, having stored thereon a computer program executable by a computing device, the computer program comprising a plurality of code sections for causing the computing device to perform functions; wherein the step of obtaining comprises obtaining the plurality of beamformed RF lines at a single location and a single depth representing the ultrasound scan through slow-time.
However, in the same field of endeavor, Wang teaches a non-transitory computer-readable medium ("Those of ordinary skill in the art may understand that the above-described method embodiments all or part of the processes may be ... the program may be stored in a computer readable storage medium." [0132]), having stored thereon a computer program executable by a computing device ("… related hardware instructed by a computer program, the program may be stored in a computer readable storage medium." [0132]), the computer program comprising a plurality of code sections for causing the computing device to perform functions ("… when the program is executed, the processes of the foregoing method embodiments." [0132]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motion mitigation ultrasound system as taught by Robinson with the programed stored in computer readable medium as taught by Wang. Doing so would make it possible to "provide a computationally 
Robinson in view of Wag fails to explicitly teach wherein the step of obtaining comprises obtaining the plurality of beamformed RF lines at a single location and a single depth representing the ultrasound scan through slow-time.
However, in the same field of endeavor, Walker teaches wherein the step of obtaining comprises obtaining the plurality of beamformed RF lines at a single location and a single depth representing the ultrasound scan through slow-time (see 112b rejection of indefiniteness; “FIG. 1 represents different displacements by the different columns 2 1, 2 2, 2 3, 2 4 and 2 5 of circles in the target field. The echo signals received by transducer 4 from all scatterers across the PSF are summed to give the resulting received echo 5.” [0127]) through slow-time (“FIG. 1 shows a spatially varying acoustic radiation force field 1 being applied to a set of targets 2 over N acquisitions from time t0 to tN−1.” [0127]; “Conversely, the rows of X are oriented in the ‘slow time’ dimension so that there are N samples with period determined by the pulse repetition frequency {PRF}.” [0131]; see Fig.1, 2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound sampling as taught by Robinson with the ultrasound sampling as taught by Walker. Doing so would make it possible to provide “methods and systems for estimating motion, from echo signals relevant to reference signals, that decrease the amount of echo decorrelation, relevant to existing techniques and systems, and that do not require an overly burdensome computational load” (see Walker; [0020]).

Regarding claim 18, Robinson in view of Wang and Walker teaches all claim limitations, as applied in claim 17, and Robinson further teaches to calculate relative displacements between the plurality of beamformed RF lines ("The relative motion between the ultrasound probe and the object being imaged is monitored …" [0035]; "The correlator performs a cross-correlation of range aligned data samples of the two lines l1 and l2 to detect the condition of relative motion between the two lines." [0048]; Fig.10).
In addition, Wang further teaches wherein the plurality of code sections for the computing further comprise code sections for causing the computing device to ("… when the program is executed, the processes of the foregoing method embodiments." [0132]):
calculate relative displacements between the plurality of beamformed RF lines ("Step 212, the relative displacement step of estimating the phase calculated using the relative displacement between the two signals." [0072]; Fig.2); and
reconstruct absolute displacements for the plurality of beamformed RF lines based on the relative displacements ("Step 214, the step of estimating the absolute displacement, the relative displacement of the plurality of matrix data are accumulated in the time direction, to obtain absolute displacement." [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motion mitigation as taught by Robinson with the displacement calculation as taught by Wang. Doing so would make it 

Regarding claim 23, Robinson in view of Wang and Walker teaches all claim limitations, as applied in claim 17, and Robinson further teaches wherein the compute step comprises computing the displacements along the axial direction between the temporally different ones of the plurality of beamformed RF lines ("The relative motion between the ultrasound probe and the object being imaged is monitored …" [0035]; "The correlator performs a cross-correlation of range aligned data samples of the two lines l1 and l2 to detect the condition of relative motion between the two lines." [0048]; Fig.10); and 
the generate step comprises generating the shifted RF lines through depth along the axial direction based on the computed displacements ("… the correlator 82 will detect the motion and its direction. In the example the selector 84 would select sample Sa1 to be used in interpolation with sample Sb2. An interpolated value Xa is then computed at the output of summer 36 using these two sample values. By virtue of the motion, the value Xa is seen to be at a half range increment between ranges r3 and r4 in FIG. 10." [0050]; see RF line li in Fig.10).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Wang and Walker, as applied in claim 17, and further in view of Kawagishi.


However, in the same field of endeavor, Kawagishi teaches wherein the plurality of code sections for the generating of the shifted lines comprises code sections for causing the computing device (“… each processing of sections 5-11 is realized by a special purpose hardware or a software which can be carried out with a computer.” [0047]) to calculate a non-rigid shift of the plurality of beamformed RF lines ("In the second correcting method … a displacement can be realized by interpolation." [0080]; interpolation is a non-rigid shift by definition in signal processing) from the computed absolute displacement to zero displacement ("A method of correcting the displacement obtained by “estimating displacement 51” by using the displacement correcting unit 20." [0079]; "By adding two signals having undergone displacement correction, fundamental wave components can be eliminated without any motion artifacts ..." [0087]; correcting displacement to achieve the goal of without any motion artifacts is equivalent to zero displacement in the art of signal processing).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motion mitigation as taught by Robinson with the displacement correcting method as taught by Kawagishi. Doing so would make it possible that "by adding two signals having undergone displacement .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Wang and Walker, as applied in claim 17, and further in view of Grenon.

Regarding claim 20, Robinson in view of Wang and Walker teaches all claim limitations, as applied in claim 17, except wherein the plurality of code sections for the normalizing comprises code sections for causing the computing device to scale the shifted RF lines according to a ratio of a power of an envelope of the plurality of beamformed RF lines and an amplitude of the envelope of the plurality of beamformed RF lines.
However, in the same field of endeavor, Grenon teaches wherein the plurality of code sections for the normalizing comprises code sections for causing the computing device (“A software-controlled processor then initializes the unit's hardware modules so as to optimize the system's parameters.” Col.4, Ln.18 - 30) to scale the shifted RF lines ("Thereafter, acquired pixel amplitude values are divided by previously obtained normalization value 54 to obtain normalized pixel values {step 70}. Then, the normalized pixel values are processed and ..." Col.6, Ln.63 - Col.7, Ln.6; Fig.3) according to a ratio of a power of an envelope of the plurality of beamformed RF lines ("... the user is instructed to adjust a system parameter {e.g., transmit level, receiver gain ...} {step 66} ... This operation enables a minimum level of transmission power, for example, to be 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the normalization process as taught by Robinson with the normalization process as taught by Grenon. Doing so would make it possible to "enables a minimum level of transmission power, for example, to be utilized to achieve the desired mode of operation" (see Grenon; Col.6, Ln.42 - 51).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Goertz et al. (High-Frequency 3-D Color-Flow Imaging of the Microcirculation; published online on 02/19/2002) teach a method of ultrasound 3D imaging which provides definition of slow-time.
Pesavento et al. (New real-time strain imaging concepts using diagnostic ultrasound; published in 2000) teach an ultrasound imaging method which also provides definition of slow-time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793